Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 20th, 2022 has been entered.

Response to Arguments
2.  Applicant’s arguments, filed May 20th, 2022, with respect to the rejection of claims 15, 21, and 27 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection is made in view of Jiao (US 2016/0349832).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.  Claims 15, 16, 18-22, 24-30, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 7,856,633) in view of Jiao (US 2016/0349832).

Regarding claim 15, Lee teaches an operation cache (OC) (5:55-6:29, 7:64-8:8), the OC comprising:
at least one physically indexed and tagged instruction, wherein the physical indexing and tagging of the decoded instruction allows for selection of the physically indexed and tagged decoded instruction from the OC (Figs 4 & 7, 9:5-26, 9:53-60, trace cache indexed by tag arrays, Fig 6, 7:28-52, 9:27-38 share instructions between threads).
Lee fails to teach wherein the instruction is shared between threads.
Jiao teaches an apparatus comprising shared resources storing instructions to be shared between threads ([0002-0004], instructions shared between threads of a warp, Fig 2, [0028], shared resources).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lee and Jiao to share the instructions contained within the shared cache structure.  While Lee does not explicitly state that the instructions held in the partitions of the shared cache structure may also be shared between threads to be executed, Jiao describes how instructions contained in a shared resource may be shared in a SIMT style to enable massively parallel execution (Jiao [0002-0003]).  Therefore, combining the shared cache structure of Lee with a processing system utilizing SIMT execution may allow for increased performance by parallel execution of the shared instructions.  As parallel execution and SIMT execution are routine and conventional aspects of the microprocessor art, this combination would merely entail combining known prior art elements to achieve predictable results, and thus would have been obvious to one of ordinary skill in the art.

Regarding claim 16, the combination of Lee and Jiao teaches the OC of claim 15, wherein the OC is chained through multiple ways allowing service of a plurality of instructions in a cache line (Lee Figs 6-7, 4:38-65, claims 18, 24, 30, trace cache includes multiple ways servicing multiple instructions in each line).

Regarding claim 18, the combination of Lee and Jiao teaches the OC of claim 15, wherein the OC includes data stored in a single store that contains operation and immediate/displacement storage (Lee 5:55-6:29, 7:64-8:8 & Fig 3, 3:64-4:38, filled from a unified instruction and data cache).

Regarding claim 19, the combination of Lee and Jiao teaches the OC of claim 18, wherein single store includes operation storage and immediate/displacement storage (Lee 5:55-6:29, 7:64-8:8, trace cache includes decoded instructions & Fig 3, 3:64-4:38, filled from unified cache).

Regarding claim 20, the combination of Lee and Jiao teaches the OC of claim 18, wherein the single store includes operation storage and micro entry point storage (Lee 5:55-6:29, 7:64-8:8).

Claims 21-22 and 24-26 refer to a method embodiment of the apparatus embodiment of claims 15-16 and 18-20, respectively.  Therefore, the above rejections for claims 15-16 and 18-20 are applicable to claims 21-22 and 24-26, respectively.

Claims 27-28 and 30-32 refer to a medium embodiment of the apparatus embodiment of claims 15-16 and 18-20, respectively.  Therefore, the above rejections for claims 15-16 and 18-20 are applicable to claims 27-28 and 30-32, respectively.


4.  Claims 17, 23, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Jiao in view of Herdrich (US 2016/0299849).

Regarding claim 17, the combination of Lee and Jiao teaches the OC of claim 15.  Lee and Jiao fail to teach wherein the OC includes data stored in separate stores in operation and immediate/displacement caches.
Herdrich teaches wherein an operation cache includes data stored in separate stores in operation and immediate/displacement caches (Figs 1, 3, 9, 10, [0025-0027], [0087-0088], trace cache may include ops including data from both split and unified data and instruction caches).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lee and Jiao with those of Herdrich to include multiple separate caches, as taught by Herdrich, in the caching system of Lee.  While Lee does teach a separate data cache, Lee does not explicitly state what is stored in each cache and therefore in the operation cache.  However, Herdrich teaches how providing an explicitly separate cache may eliminate code vs data contention within the cache (Herdrich [0025]), which may improve the performance of the caching system.  As this would merely entail a combination of known prior art elements to achieve predictable results, this would have been obvious to one of ordinary skill in the art.

Claims 23 and 29 refer to a method and medium embodiment of the apparatus embodiment of claim 17, respectively.  Therefore, the above rejection for claim 17 is applicable to claims 23 and 29.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brunie et al discloses a processor for sharing instructions between threads of a warp.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J METZGER whose telephone number is (571)272-3105. The examiner can normally be reached Monday-Friday 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J METZGER/Primary Examiner, Art Unit 2182